OPINION
MORRISON, Judge.
The offense is robbery by assault; the punishment, upon a plea of guilty, 15 years.
The record contains appellant’s agreement to stipulate testimony and waive the appearance, confrontation and cross-examination of the complaining witness. *345The record also reflects appellant took the stand and judicially confessed the specifics of the offense as well as the fact that the allegations in the indictment were true and correct.
Appellant’s court-appointed counsel has filed a brief stating that, after conscientious examination he has concluded this appeal is frivolous and without merit. In compliance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.Zd 493, and Gainous v. State, 436 S.W.2d 137, he raises one ground of error which might arguably reflect error. See also Barber v. State, Tex.Cr.App., 471 S.W.2d 814; Sasueda v. State, Tex.Cr.App., 476 S.W.2d 289; Hicks v. State, Tex.Cr.App., 476 S.W.2d 671. We have examined said contention and conclude it is without merit.
In further compliance with Anders, supra and Gainous, supra, counsel has furnished appellant with a copy of his brief. Appellant has filed a pro se brief in which he raises six grounds of error which we have studied and conclude are without merit.
The judgment is affirmed.